United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3563
                                    ___________

William Henderson, Jr.,              *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                     * [UNPUBLISHED]
                                     *
            Appellee.                *
                               ___________

                              Submitted: October 26, 2006
                                 Filed: October 30, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      William Henderson, Jr., appeals the district court’s1 order affirming the denial
of supplemental security income and disability insurance benefits. Having carefully
reviewed the record, we affirm. See Pelkey v. Barnhart, 433 F.3d 575, 577-78 (8th
Cir. 2006) (standard of review). In his September 2001 applications, Henderson
alleged disability since July 2001 from asthma, a heart condition, and allergies. After


      1
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
a hearing, an administrative law judge (ALJ) determined that (1) Henderson’s
coronary artery disease, asthma, musculoskeletal chest pain, and history of
polysubstance abuse were severe impairments, but not of listing-level severity alone
or combined; (2) his testimony was not entirely credible; and (3) his residual
functional capacity (RFC) precluded his past relevant work, but did not preclude
sedentary unskilled jobs that a vocational expert had identified in response to a
hypothetical.

       Contrary to Henderson’s assertion on appeal, the ALJ gave multiple valid
reasons for his credibility determination. See Gregg v. Barnhart, 354 F.3d 710, 714
(8th Cir. 2003) (if ALJ explicitly discredits claimant and gives good reasons for doing
so, this court normally defers to credibility determination). We also reject
Henderson’s contention that the ALJ erred in not finding him disabled under Listing
3.03B, see 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 3.03B (asthma with attacks), because
the record evidence shows his condition did not meet the listing, see Dunahoo v.
Apfel, 241 F.3d 1033, 1037 (8th Cir 2001) (while it is preferable to have ALJ
explicitly state reasons why claimant failed to meet listing, conclusion must be upheld
if record supports it). Finally, we conclude Henderson’s challenge to the ALJ’s RFC
findings also fails. See Stormo v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (in
determining RFC, ALJ should consider medical records, observations of treating
physicians and others, and claimant’s own description of his limitations). The medical
records support the ALJ’s determination that Henderson is capable of performing
sedentary work with a sit-stand option, and we note that Henderson offered no RFC
statement from a treating physician, although it was his burden to establish RFC. See
Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005).

      Accordingly, we affirm.
                     ______________________________




                                         -2-